Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  claims 1 – 9  in the reply filed on 04/15/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the voltage threshold".  There is insufficient antecedent basis for this limitation in the claim or in claim 1 on which it depends. Further, the limitations of claim 4 lack meaning as dependent on claim 1, and for the purpose of examination have been considered as dependent on claim 3 wherein “the voltage threshold” is properly introduced. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 - 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Friesen, US20110250512A1 (in IDS).

Regarding claim 1, Friesen teaches a method for managing the electrical energy passing through a metal-air battery comprising at least one cell (method of managing electrical energy in a metal-air battery)[0002][0003] comprising:
a negative electrode (fuel electrode (12))[0041][0070];
a first positive electrode forming an air electrode of the cell (air electrode (14))[0041][0070]; and
a second positive electrode forming a power electrode of the cell (high efficiency cathode (19))[0070];
wherein, the cell further comprising an oxygen-evolution third positive electrode (oxygen evolution electrode (18))[0041][0070], 
the method comprises:
a first cell-charging phase in which a charging voltage is applied to the cell, the charging voltage causing current to travel between the negative electrode and the second positive electrode, the first and third positive electrodes being electrically inactive; and
a second cell-charging phase in which the charging voltage is applied to the cell, the charging voltage causing current to travel between the negative electrode and said oxygen-evolution third positive electrode, the first and second positive electrodes being electrically inactive (switching between connecting oxygen evolution electrode (18) and high-efficiency electrode (19) during charging)[0040][0047][0060][0070].

Regarding claim 2, Friesen teaches the method according to claim 1, wherein, the second positive electrode comprising an oxide of a metal in a given oxidation state (oxidation/reduction of the nickel cathode (16))[0051][0052], 
the method further comprises:
switching from the first phase to the second phase upon detection of a change in the charging voltage (switching from first and second charging connection given the voltage supply changes)[0060][0070].

Regarding claim 3, Friesen teaches the method according to claim 1, further comprising:
at least during the first charging phase, measuring a voltage amplitude between the negative electrode and the second positive electrode, upon detecting a measurement of said voltage amplitude greater than a predetermined voltage threshold, disconnecting the second positive electrode and connecting the third positive electrode, in order to switch from the first charging phase to the second charging phase (measuring a charging voltage with voltage regulator)[0069](switching from first and second charging connection given the voltage supply changes)[0060][0070].

Regarding claim 5, Friesen teaches the method according to claim 1, wherein, for a discharging phase of the cell in which the negative electrode is connected to a negative terminal of an electric circuit in order to supply electrical energy to this electric circuit (discharging)[0056], 
the method further comprises:
obtaining information on the demand for electrical energy of said circuit, and based on the demand of the circuit, applying one of the following:
a first operating mode for discharging the cell in which the first positive electrode is connected to a positive terminal of the electric circuit, and a second operating mode for discharging the cell in which the second positive electrode is connected to the positive terminal of the electric circuit (switching positive electrodes based on the demand required by an electric circuit during discharge)[0056][0058][0059][0060].

Regarding claim 6, Friesen teaches the method according to claim 5, wherein the first operating mode corresponds to a supply of electrical power below a demand threshold of the circuit, and the second operating mode corresponds to a supply of electrical power above the demand threshold (switching positive electrodes based on the demand required by an electric circuit during discharge)[0056][0058][0059][0060].

Regarding claim 7, Friesen teaches the method according to claim 6, further comprising:
measuring a voltage amplitude between the negative electrode and an electrode among the first positive electrode and the second positive electrode which is connected to the positive terminal of the circuit; and when the voltage amplitude is above a predetermined threshold voltage, the threshold voltage being representative of a demand threshold of the circuit:
selecting the second operating mode, and when the voltage is below the threshold voltage:
selecting the first operating mode (switching positive electrodes based on the demand required by an electric circuit during discharge)[0056][0058][0059][0060].

Regarding claim 8, Friesen teaches the method according to claim 7, wherein the predetermined threshold voltage is estimated at regular time intervals based on a comparison between the voltage amplitude measured between the negative electrode and the first positive electrode and the voltage amplitude measured between the negative electrode and the second positive electrode (switching positive electrodes based on the demand required by an electric circuit during discharge)[0056][0058][0059][0060].

Regarding claim 9, Friesen teaches a non-transitory computer program product comprising a series of instructions stored on a storage medium for execution by a computer or a dedicated device (controller capable of logic operations)[0006][0056][0058], said program being configured to execute the method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen, US20110250512A1 (in IDS) as applied to claim 1 above, and further in view of Dougherty, US20100021776A1, and Besling, US20110292574A1.

Regarding claim 4, Friesen teaches the method according to claim 1. 
Friesen does not teach wherein the voltage threshold is a voltage amplitude above which oxygen evolution occurs on the second positive electrode. 
Dougherty teaches electrode materials for use in metal-air batteries [0002] wherein it is observed that a current drop (ie. voltage drop as the properties are proportional) occurs whenever a material capable of multiple oxidation states begins to change from a one oxidation state to another [0182]. 
Besling teaches an cathode material capable of multiple oxidation states [0014] wherein it is observed that higher oxidation states causes increased occurrence of defects in the electrode material [0035][0040].
Then, it would have been obvious to one of ordinary skill in the art to control the switching of Friesen to change between on positive electrode and the another based on the observed voltage drop occurring during changes in oxidation states as taught in Dougherty to prevent the occurrence of defects as taught in Besling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724